DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following claims have been amended as follows:

27. (Currently Amended) The device according to claim [[20]] 19, wherein the processing
circuitry is further configured to:
configure one or more interference measurement resources for each of the group of user equipment that includes the user equipment and the other user equipment;
for each of the group of user equipment, select an interference
measurement resource from the one or more interference measurement resources according to measurement result indicators fed back by the group of user equipment based on the configured one or more interference measurernent resources, and generate indication information for the selected interference measurement resource or indication information for an antenna port for transmitting the selected interference measurement resource; and 



33. (Currently Amended} The device according to claim [[20]] 19, wherein the processing
circuitry is further configured to:
for each of the group of user equipment,
generate transmission configuration indicator (TCD configuration comprising
a number of TCI states, and control the base station to transmit the TCT
configuration to each user equipment,
wherein in the TCT configuration, each TCT state comprises a DMRS
configuration and a quasi co-location type indicator for indicating the DMRS
configuration is an interference DMRS configuration in the MU-MIMO transmission,
generate information indicating a usage configuration of the number of
TCT states according to a DMRS configuration of the other user equipment in the
group of user equipment, and
generate the control information by comprising the formation indicating the
usage configuration; or for each of the group of user equipment,
generate configuration information of code division multiplexing (CDM)
group for the MU-MIMO transmission according to DMRS configurations of the
group of user equipment, the configuration information being used for indicating
which DMRS configurations in a DMRS configuration set corresponding
to the CDM group are used for the MU-MIMO transmission, and
generate the control information by comprising DMRS configuration of 
each user equipment and the configuration information.

                                                    Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3, 8, 11, 14, 19, 27-28, 33, 38 (renumbering as 1-10 respectively) are allowed.

Claims 1, 38 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determine a second DMRS configuration from the DMRS configuration set for use by the other user equipment, the second DMRS configuration being different than the first DMRS configuration; and based on the determined first and second DMRS configurations, decode signals transmitted with the MU-MIMO transmission and received from the base station to obtain a signal portion for the user equipment, wherein in the control information further includes: a total number of lavers of the MU-MIMO transmission, the total number of lavers being less than a total number of DMRS configurations in the indexed sequence of DMRS configurations, and one of: a usage order of the sequence of DMRS configurations, the usage order being one of left-to-right or right-to-left,
a beginning Laver number of the MU-MIMO transmission, or an order direction, the order direction being one of ascending or descending DMRS configuration index numbers.

Claim 19 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmit, to the user equipment, control information that identifies a first DMRS configuration from the DMRS configuration set for use by the user equipment; wherein in the control information further includes: wherein in the control information further includes: a total number of lavers of the MU-MIMO transmission, the total number of lavers being less than a total number of DMRS configurations in the indexed sequence of DMRS configurations, and one of: a usage order of the sequence of DMRS configurations, the usage order being one of left-to-right or right-to-left, a beginning Laver number of the MU-MIMO transmission, or an order direction, the order direction being one of ascending or descending DMRS configuration index numbers.”

Moreover, the Applicant’s arguments concerning the underlined claim elements are found to be persuasive.  In view of that, the previous ground of rejection has been withdrawn.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473